Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 30, 2021 has been entered.
 
Examiner’s Amendment

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by Mr. Matthew Goode during a telephone interview on April 6, 2021.

The application has been amended as follows:

Line 10, after “tubular;”, delete “and”.
Line 16, delete “parameter” (first instance).
       	In claim 18:
Line 14, after “limitations;”, insert – and --.
In claim 20:
Line 17, after “tubular;”, delete “and”.
Line 22, delete “parameter” (first instance).

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a method for evaluating integrity of a tubular located within a wellbore comprising making a determination based on the tubular integrity analysis that tubular integrity is within parameter limitations; and in response to the determination that the tubular integrity is within the parameter limitations, determining a duration of integrity for the tubular (claims 1, 18-20) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Note Regarding 35 USC §101

Pursuant to the 2013 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
While the claims recite an abstract idea as discussed in the prior office action, the claims also recite a particular machine for applying the abstract idea, the particular machine includes a tubular testing device and a fiber optic sensing system comprising an interrogator and a fiber optic cable coupled to the tubular. Thus, the abstract idea is integrated into a practical application (see 2019 PEG, slide 20). Accordingly, the claims are patent eligible under 35 USC 101.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pittalwala et al. (US 2003/0171879) discloses a system and method for facilitating the management of pipeline reliability, maintenance, repair, and/or replacement (Abstract, lines 1-2). Pittalwala et al. further discloses “information indicating the degradation of the structural integrity of the pipe may also be determined again at a later time, and the change in the structural integrity may be used to calculate the degradation rate of the pipe” (paragraph 0029, lines 16-20). The duration of integrity can be determined from the degradation rate of the pipe. However, Pittalwala et al. does 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        April 6, 2021